internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc tege eb ec-plr-111018-00 date date legend company parent country exchange trading this is in response to a letter dated date submitted by your authorized representative requesting rulings under sec_83 sec_404 sec_451 sec_3402 sec_3101 sec_3111 and sec_1032 of the internal_revenue_code specifically the letter requests rulings under the facts outlined below that the grant of an option with a premium price reimbursement is a nonstatutory stock_option with no readily_ascertainable_fair_market_value under sec_83 that a participant will not have compensation income when an option vests that a participant recognizes compensation income when an option is exercised that the amount of compensation recognized will be subject_to income_tax_withholding under sec_3402 and taxes under sec_3101 and sec_3111 that the company employing the participant at the time of exercise is entitled to a compensation deduction under sec_83 and sec_404 and that no gain_or_loss will be recognized when stock is issued on exercise of the option the facts as submitted are set forth below company is a wholly owned subsidiary of parent parent is a corporation organized under the laws of country parent’s stock is commonly traded on major exchanges around the world parent believes that an equity-based compensation program is essential to attract retain and motivate its employees additionally parent believes that equity- based compensation aligns the interests of management and key personnel with those plr-111018-00 of shareholders by maintaining focus on increasing shareholder value for these reasons parent established the parent stock_option plan plan to grant nonstatutory stock_options to certain employees of parent company and other subsidiaries of parent plan participants may be granted nontransferable stock_options on an annual basis the number of options granted annually is determined by reference to long-term incentive values based on appropriate peer companies and the estimated black- scholes value of an option on a share of parent’s common_stock stock_options will be granted during the three-month period following the date of the meeting of parent’s supervisory board a participant may exercise of the options on the second anniversary of grant and the remaining is exercisable on the third anniversary of grant options have a term of years options not exercised are generally forfeitable on termination of employment in the event of retirement death disability or divestiture of a subsidiary of parent however options remain exercisable for a period ranging from one to five years from the date of termination of employment to obtain parent’s shareholder approval of plan and comply with the legal requirements of country the exercise price of an option contains a premium specifically the exercise price is based on the average opening and closing prices of parent’s stock in trading on exchange on the day before the meeting of the supervisory board in the first quarter of each year reference_price plus a premium of of the reference_price premium price for example if the reference_price is dollar_figure per share the premium price is dollar_figure per share when a participant exercise an option the participant will receive a purchase contribution a cash payment equal to the excess of premium price over reference_price multiplied by the number of shares purchased the purpose of this cash payment is to neutralize the effect of the premium this cash payment is only made however if at the time the option is exercised the market_value of parent’s stock on the preceding trading day equals or exceeds premium price in the above example if options are exercised at a time when the market_value of parent’s shares is equal or greater than dollar_figure premium price then the participant would receive a purchase contribution_payment of dollar_figure per share if the participant exercises the options when the market_value is less than premium price then the participant will not receive a purchase contribution_payment a participant cannot receive a purchase contribution_payment without exercising the related option the right to receive a purchase contribution_payment terminates on the exercise or lapse of the related stock_option the purchase contribution_payment will be paid_by the participant’s employer under sec_83 of the code if in_connection_with_the_performance_of_services property is transferred to any person other than the service_recipient the excess of the fair_market_value of the property on the first day that the rights to the property are either transferable or not subject_to a substantial_risk_of_forfeiture over the plr-111018-00 amount_paid for the property is included in the service provider’s gross_income for the first taxable_year in which the rights to the property are either transferable or not subject_to a substantial_risk_of_forfeiture sec_83 of the code provides that sec_83 does not apply to the grant of an option that does not have a readily_ascertainable_fair_market_value at the time of grant sec_1_83-7 of the income_tax regulations provides in part that if an option to which sec_421 relating to certain qualified and other options does not apply is granted to an employee of beneficiary thereof in_connection_with_the_performance_of_services sec_83 applies to the grant if the option has a readily_ascertainable_fair_market_value at the time the option is granted if sec_83 does not apply to the grant of the option because it does not have a readily_ascertainable_fair_market_value at the time of the grant sec_83 applies at the time the option is exercised or otherwise_disposed_of even though the fair_market_value of the option may have become readily ascertainable before that time if the option is exercised sec_83 applies to the transfer of property pursuant to the exercise and the employee recognizes compensation upon the transfer at the time and in the amount determined under sec_83 if the option is sold or otherwise_disposed_of in an arm’s length transaction sec_83 applies to the transfer of money or other_property received in the same manner as it would have applied to the transfer of property pursuant to an exercise of the option according to sec_1_83-7 an option lacks a readily_ascertainable_fair_market_value if among other tests it is not immediately exercisable under sec_83 of the code the service_recipient is allowed a compensation expense deduction under sec_162 or sec_212 in an amount equal to the amount included in the service provider's gross_income under sec_83 the deduction is allowed for the taxable_year of the service_recipient in which or with which ends the service provider's taxable_year in which the amount is included in gross_income where property is substantially_vested on transfer the deduction is allowed in accordance with the service recipient's method_of_accounting in conformity with sec_446 and sec_461 see sec_1_83-6 of the regulations sec_451 of the code and a of the regulations provide that an item_of_gross_income is includible in gross_income for the taxable_year in which it is actually or constructively received by a taxpayer using the cash_receipts_and_disbursements_method of accounting under sec_1_451-2 of the regulations income is constructively received in the taxable_year during which it is credited to a taxpayer's account or set apart or otherwise made available so that the taxpayer may draw on it at any time however income is not constructively received if the taxpayer's control of its receipt is subject_to substantial limitations or restrictions in revrul_80_300 1980_2_cb_165 the service addressed stock appreciation plr-111018-00 rights and the application of the doctrine_of constructive receipt under the facts of this ruling exercise of a stock_appreciation_right would have resulted in the loss of the right to benefit from future appreciation in the employer’s stock without risking any capital the ruling holds that forfeiture of that valuable right constitutes a substantial limitation on the right to receive the income from the stock_appreciation_right which precludes constructive receipt of that income the ruling also holds that an employee is not in constructive receipt of the income from a stock_appreciation_right before the employee exercises these rights and that the cash payments to which the employee is entitled is includible in gross_income in the year in which the stock_appreciation_right is exercised see also revrul_82_121 1982_1_cb_79 sec_404 of the code provides in part that if contributions are paid_by an employer on account of any employee under a plan deferring the receipt of compensation such contributions or compensation are not deductible under chapter of subtitle a of the code but if they would otherwise be deductible they are deductible under sec_404 subject_to the limitations contained in sec_404 pursuant to sec_404 of the code contributions to a deferred_compensation plan are deductible in the taxable_year in which the contribution is includible in the gross_income of employees participating in the plan or that would be includible but for an exclusion under chapter of the code but in the case of a plan in which more than one employee participates only if separate_accounts are maintained for each employee sec_1_404_a_-12 of the regulations clarifies that a deduction for a contribution paid under sec_404 is allowed only in the taxable_year in which or with which ends the taxable_year of an employee in which an amount attributable to such contribution is includible in income as compensation and then only to the extent allowable by sec_404 the effect of the exercise of the option at a premium and the purchase contribution is the same as the grant of a nonstatutory stock_option and results in similar tax treatment because the option does not have a readily_ascertainable_fair_market_value a participant in plan is not taxable under sec_83 until the participant exercises or otherwise disposes of the option at the time of exercise the participant should recognize compensation income under sec_83 equal to the fair_market_value of the option less the amount_paid for the option plus an amount equal to the purchase contribution additionally the service_recipient is allowed a compensation expense deduction under sec_83 sec_162 and sec_404 equal to the amount included in gross_income by the participant sec_3101 and sec_3111 of the code impose the employee and employer portions respectively of federal_insurance_contributions_act fica tax on wages paid_by an employer to its employee sec_3101 imposes fica tax on the income of every individual in an amount equal to a percentage of the wages as defined in sec_3121 received by him with respect to employment sec_3111 provides that the employer portion of fica tax is imposed directly upon the employer as plr-111018-00 an excise_tax with respect to having individuals in his employ sec_3121 of the code provides that the term wages means all remuneration for employment including the cash_value of all remuneration including benefits paid in any medium other than cash with certain exceptions not applicable to a nonstatutory stock_option or stock_appreciation_right sec_3102 of the code provides that the employee portion of fica tax shall be collected by the employer of the employee by deducting the amount of the tax from the wages as and when paid sec_3102 provides that every employer required to deduct the tax shall be liable for the payment of such tax sec_31_3102-1 of the employment_tax regulations provides that the employer shall collect from each of his employees the employee tax with respect to wages for employment performed for the employer by the employee the employer is required to collect the tax notwithstanding that the wages are paid in something other than money and to pay over the tax in money sec_31_3121_a_-1 of the regulations relating to fica_taxes provides that the medium in which the remuneration is paid is immaterial it may be paid in cash or in something other than cash this provision also provides that remuneration in items other than cash shall be computed on the basis of the fair value of such items at the time of payment sec_31_3121_a_-2 of the regulations provides in pertinent part that for fica purposes wages are generally received by an employee at the time that they are paid_by the employer to the employee and wages are paid_by an employer at the time that they are actually or constructively paid sec_31_3121_a_-2 of the regulations provides that wages are constructively paid when they are credited to the account of or set apart for an employee so that they may be drawn upon by him at any time although not then actually reduced to possession to constitute payment in such a case the wages must be credited to or set apart for the employee without any substantial limitation or restriction as to the time or manner of payment or condition upon which payment is to be made and must be made available to him so that they may be drawn upon at any time and their payment brought within his own control and disposition sec_3401 of the code relating to collection of income_tax at source provides that wages with certain non-applicable exceptions means all remuneration for services performed by an employee for his employer including the cash_value of all remuneration including benefits paid in any medium other than cash sec_31_3401_a_-1 of the regulations provides that remuneration may be paid in something other than cash and generally the medium in which the remuneration plr-111018-00 is paid is not material sec_3402 of the code generally provides that every employer making payment of wages shall deduct and withhold upon such wages a tax determined in accordance with tables or computational procedures prescribed by the secretary sec_31_3401_a_-1 of the regulations provides that an employer is required to collect the tax by deducting and withholding the amount thereof from the employee’s wages as and when paid either actually or constructively wages are constructively paid when they are credited to the account of or set_aside for an employee so that they may be drawn upon by him at any time although not then actually reduced to possession to constitute payment in such a case the wages must be credited to or set apart for the employee without substantial limitation or restriction as to the time or manner of payment or condition upon which is to be made and must be made available to him so that they may be drawn upon at any time and their payment brought within his own control and disposition in revrul_78_185 1978_1_cb_304 the service addressed the exercise of employer-granted nonstatutory stock_options and the employment_tax treatment of the spread amount the ruling holds that the spread amount is wages for fica tax and federal_income_tax withholding purposes when the option is exercised upon exercise of an employer_provided nonstatutory stock_option a participant will receive wages equal to the spread amount subject_to fica_taxes and income_tax_withholding at the time of exercise additionally any purchase contributions cash payment received by a participant is wages subject_to fica_taxes and income_tax_withholding at the time of exercise sec_1032 of the code provides in part that a corporation will not recognize gain_or_loss on the receipt of money or other_property in exchange for stock of such corporation under sec_1_1032-1 of the regulations a transfer by a corporation of its own stock as compensation_for services is considered for purposes of sec_1032 an exchange for money or other_property sec_1_83-6 of the regulations provides in part that if the shareholder of a corporation transfers property to an employee of such corporation the transfer will be treated as though the shareholder first contributes the property to the corporation’s capital and then the corporation transfers the property to its employee any money or other_property paid to the shareholder for such stock shall be considered to be paid to the corporation and then transferred by the corporation to the shareholder sec_1_1032-3 of the regulations generally enables a corporate subsidiary to obtain a fair_market_value basis in parent stock contributed to the subsidiary’s capital if the subsidiary disposes of the parent stock in a taxable transaction immediately after it is received from the parent the regulations achieve this result by treating the plr-111018-00 subsidiary as purchasing the parent stock for fair_market_value with cash deemed contributed to the subsidiary by the parent see sec_1_1032-3 any amount the subsidiary actually transfers to the parent in the transaction reduces the amount of cash deemed contributed by the parent see sec_1_1032-3 thus as a result of the operation of sec_1_1032-3 a subsidiary generally does not recognize gain_or_loss on the transfer of parent stock to the subsidiary’s employee when the employee exercises options to acquire parent stock in addition intermediary affiliated corporations are protected from gain_or_loss using the same deemed purchase model see sec_1 b based on the facts submitted and company’s representations we rule as follows because the option is not immediately exercisable on grant the grant of the option constitutes the grant of a nonstatutory option having no readily_ascertainable_fair_market_value at grant for purposes of sec_83 a participant will not have compensation income on the date that the options vest a participant will not be in receipt of compensation income until the option is exercised at the time of exercise of the option the participant will recognize compensation income in an amount equal to the sum of a the difference between the fair_market_value of parent’s stock being purchased and the amount_paid for such stock and b the purchase contribution the excess of premium price over reference_price the amount recognized as compensation to the employee will be subject_to income_tax withholdings under sec_3402 and subject_to taxes under sec_3101 and sec_3111 assuming an employee was employed by one company during the entire option term and there was no cost sharing_agreement between parent and company during that term the company for whom the services were provided will be entitled to a compensation expense deduction in an amount equal to the amount included in the gross_income of the participant under the rules of sec_83 and sec_1_83-6 with regard to the stock received on exercise and sec_404 with regard to the purchase contribution and no gain_or_loss will be recognized by parent company or any other intermediate affiliated company upon the issuance of the stock to the participant pursuant to the exercise of the option any actual or deemed payment for parent stock by an employee on exercise of an option will not be treated as a distribution with respect to stock this ruling is directed only to the taxpayer requesting it except as specifically ruled on above no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced above specifically no opinion is expressed concerning the application of sec_482 of the code to the plr-111018-00 sec_83 and sec_404 deduction if an employee shifts employment between employers during the option term or if there is a cost sharing_agreement between parent and company during that term sec_6110 of the code provides that it may not be used or cited as precedent the taxpayer should attach a copy of this ruling to any income_tax return to which it is relevant in accordance with the power_of_attorney on file with this office copies of this letter are being sent to your authorized representative sincerely robert misner assistant chief executive compensation branch office of the division counsel associate chief_counsel tax exempt and government entities enclosure copy for purposes
